internal_revenue_service number release date index number --------------------------- ------------------ ------------------------- in re ------------------------------------------ --------------------------- --------------------------------------------- department of the treasury washington dc person to contact --------------------------------------------- telephone number ------------------- refer reply to cc corp plr-146440-03 date date --------------- legend distributing ------------------------------------------------------------------- controlled --------------------------------------------------------------------------------------- controlled -------------------------------------------------------------------------------------- state x business a ----------------------- date date location location group group dear ---------------- ------------------ ------------- -------------------------- -------------------------- ------------------------------------------------ ----------------------------------- this letter responds to your date request for rulings submitted on behalf of distributing regarding certain federal_income_tax consequences of a proposed transaction additional information was received in a letter dated date the information submitted in date request and in the later correspondence is summarized below summary of facts primarily in business a which it carries on in location and location distributing owned a third location which was sold on date due to lack of profitability distributing has supplied financial information indicating that each location of business a has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing was incorporated on date in state x distributing is engaged plr -146440-03 distributing has one class of stock which is owned equally by the group and group shareholders the group and group shareholders have had continuing disputes and disagreements with respect to the management and operation of business a as conducted by distributing these disputes adversely affect the normal operations of the business the shareholders of these groups have decided to engage in a split-up so that the shareholders may each go their separate way to effect the separation distributing proposes the following transaction distributing will transfer the operating_assets of location to controlled in exchange for all of its stock and the operating_assets of location to controlled in exchange for all its stock cash will be used to equalize differences if any in the net values of assets transferred to controlled or controlled distributing will exchange all of group sec_1’s stock in distributing for all of the stock of controlled and group will receive all of the stock of controlled in exchange for its distributing stock distributing will liquidate after the exchanges are complete controlled and controlled will each be formed as state x corporations the following representations have been made in connection with the proposed transaction a the fair_market_value of the stock of controlled and controlled to be received by the group and group shareholders will be approximately equal to the fair_market_value of the distributing_corporation stock surrendered by the group and group shareholders in the exchange b no part of the consideration distributed by distributing is being received by any shareholder as a creditor employee or in any capacity other than that as a shareholder of distributing c the five years of financial information submitted on behalf of distributing is representative of the corporation's present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d following the transaction controlled and controlled will each continue independently and with its separate employees the active_conduct of the business conducted by distributing prior to the consummation of the transaction e the distribution of the stock of controlled and controlled is carried out for the following corporate business_purpose to eliminate shareholder disputes that if permitted to continue would jeopardize the operation and continued success of the corporate business by effecting a separation of ownership and management of business a through a split-up the group shareholders will exclusively own and plr -146440-03 operate controlled and the group shareholders will exclusively own and operate controlled the distribution is motivated in whole or substantial part by the forgoing corporate business_purpose f the gross assets of the part of the business to be conducted by controlled immediately after the distribution will have a fair_market_value that is greater than percent of the total fair_market_value of the gross assets of controlled the gross assets of the part of the business to be conducted by controlled immediately after the distribution will have a fair_market_value that is greater than percent of the total fair_market_value of the gross assets of controlled g there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in distributing controlled or controlled after the transaction h there is no plan or intention by distributing controlled or controlled directly or indirectly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i there is no plan or intention to liquidate controlled or controlled to merge either controlled or controlled with any corporation or to sell or otherwise dispose_of the assets of controlled or controlled after the transaction except in the ordinary course of business distributing will be liquidated after the transaction j the total adjusted_basis and fair_market_value of the assets transferred to controlled and controlled respectively by distributing each equals or exceeds the sum of the liabilities assumed by controlled and controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets were subject were incurred in the ordinary course of business and are associated with the assets being transferred k distributing neither accumulated its receivables nor made any extraordinary payment of its payables in anticipation of the transaction l no intercorporate debt will exist between distributing and either controlled_corporation or between controlled and controlled at the time of or subsequent to the distribution of controlled corporations’ stock m there will be no continuing transactions between controlled and controlled subsequent to the separation plr -146440-03 n no two parties to the transaction are investment companies as defined in sec_368 and iv o the distribution of the stock of controlled and controlled is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of any of distributing controlled1 or controlled or stock possessing or more of the total value of all classes of stock of any of distributing controlled or controlled p for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of either controlled or controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution based solely on the information submitted and the representations set forth above we rule as follows the transfer of the distributing assets to controlled and controlled in exchange for all of the stock of the controlled corporations followed by the distribution of the stock of controlled and controlled to the group and group shareholders respectively in exchange for the stock in distributing owned by those shareholders will be a reorganization within the meaning of sec_368 of the code distributing and both controlled corporations will each be a party to the reorganization within the meaning of sec_368 of the code distributing will recognize no gain_or_loss on the transfer of the assets to controlled and controlled sec_361 controlled and controlled will recognize no gain_or_loss on their receipt of the transferred assets sec_1032 plr -146440-03 the basis of the assets received by controlled and controlled will be the same as the basis of the assets in the hands of distributing immediately prior to the transaction sec_362 b the holding_period of the assets transferred to controlled and controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing upon receipt of the stock of controlled or controlled sec_355 a the basis of stock of controlled in the hands of the group shareholders and the basis of stock of controlled in the hands of group shareholders immediately after the distribution will be the same as the basis of the distributing stock held by those shareholders immediately before the distribution sec_358 a and b the holding_period of controlled stock in the hands of group shareholders and controlled 2’s stock in the hands of group shareholders will include the holding_period of their distributing stock exchanged provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between controlled and controlled in accordance with sec_312 and sec_1 a no opinion is expressed about the tax treatment of the transaction under any caveats other provision of the code or regulations or the tax treatment any condition existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and this ruling is directed only to the taxpayer s requesting it sec_6110 of plr -146440-03 the code provides that it may not be used or cited as precedent the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is completed letter is being sent to your taxpayer each taxpayer involved in this transaction should attach a copy of this letter to in accordance with the power_of_attorney on file with this office a copy of this sincerely reginald mombrun reginald mombrun assistant to the branch chief branch corporate cc ------------------------------------------------------------------------------------ ---------------------------------------------------- --------- -------------------------------- ----------------------------
